  Case 14-28987         Doc 38     Filed 10/24/18 Entered 10/24/18 13:28:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-28987
         Veronica M Lewis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/07/2014.

         2) The plan was confirmed on 10/28/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/10/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-28987       Doc 38     Filed 10/24/18 Entered 10/24/18 13:28:32                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $25,880.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $25,880.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,137.90
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,137.90

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ACME CONTINENTAL C U          Secured            96.00          0.00             0.00           0.00        0.00
ACME CONTINENTAL C U          Secured           289.00           NA               NA            0.00        0.00
ACME CONTINENTAL C U          Secured           437.00           NA               NA            0.00        0.00
ACME CONTINENTAL C U          Secured           925.00           NA               NA            0.00        0.00
ACME CONTINENTAL CU           Unsecured         933.00        933.00         2,635.58        133.11         0.00
ASHLEY FUNDING SERVICES LLC   Unsecured            NA           3.25             3.25           0.00        0.00
ATG CREDIT                    Unsecured         702.00           NA               NA            0.00        0.00
ATT                           Unsecured         216.00           NA               NA            0.00        0.00
CAVALRY SPV I                 Unsecured            NA         692.26           692.26          32.51        0.00
Choice Recovery               Unsecured         114.00           NA               NA            0.00        0.00
DEVRY INC                     Unsecured      1,000.00       2,483.73         2,483.73        125.44         0.00
DEVRY INC                     Unsecured            NA       1,335.31         1,335.31          67.44        0.00
DIRECTV LLC                   Unsecured            NA          94.43            94.43           0.00        0.00
Emp of Cook Cnty LLC          Unsecured          69.00           NA               NA            0.00        0.00
Emp of Cook Cnty LLC          Unsecured          39.00           NA               NA            0.00        0.00
ESCALLATE LLC                 Unsecured         135.00           NA               NA            0.00        0.00
FOUR SEASON HEATING & AIR     Unsecured         400.00           NA               NA            0.00        0.00
FRANCISCAN ALLIANCE           Unsecured         168.00           NA               NA            0.00        0.00
GM FINANCIAL                  Unsecured      3,358.00            NA            176.01           0.00        0.00
GM FINANCIAL                  Secured       12,425.00     15,959.01        15,783.00      15,061.92    1,676.37
ILLINOIS COLLECTION SVC       Unsecured          92.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE      Priority          200.00          0.00             0.00           0.00        0.00
ISAC                          Unsecured      2,747.00       2,661.67         2,661.67        134.42         0.00
LVNV FUNDING                  Unsecured            NA         368.99           368.99          16.01        0.00
NAVIENT SOLUTIONS INC         Unsecured      3,476.00       3,570.35         3,570.35        192.98         0.00
NICOR GAS                     Unsecured         884.00        797.72           797.72          31.77        0.00
OAKLAWN RADIOLOGY IMAGING     Unsecured          22.00           NA               NA            0.00        0.00
Regional Recovery Serv        Unsecured          97.00           NA               NA            0.00        0.00
SPECIALTY PHYSICIANS          Unsecured          12.00           NA               NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC     Unsecured         429.00        428.55           428.55          15.54        0.00
T-MOBILE/T-MOBILE USA INC     Unsecured      2,403.00       1,467.21         1,467.21          68.89        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-28987        Doc 38     Filed 10/24/18 Entered 10/24/18 13:28:32                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
VILLAGE OF OLYMPIA FIELDS      Unsecured         540.00           NA           NA             0.00        0.00
VILLAGE OF OLYMPIA FIELDS      Unsecured            NA         540.00       540.00           16.03        0.00
WELLS FARGO ED FIN             Unsecured      2,211.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      1,223.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      3,001.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      4,068.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      1,737.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured         964.00           NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      1,738.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      2,151.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      2,488.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      4,213.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured         698.00           NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      5,568.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      1,392.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      3,072.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      3,364.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      1,804.00            NA           NA             0.00        0.00
WELLS FARGO ED FIN             Unsecured      7,690.00     58,643.32     58,643.32       3,169.67         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                         $15,783.00         $15,061.92              $1,676.37
      All Other Secured                                    $0.00              $0.00                  $0.00
TOTAL SECURED:                                        $15,783.00         $15,061.92              $1,676.37

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $75,898.38           $4,003.81                  $0.00


Disbursements:

       Expenses of Administration                           $5,137.90
       Disbursements to Creditors                          $20,742.10

TOTAL DISBURSEMENTS :                                                                       $25,880.00


UST Form 101-13-FR-S (09/01/2009)
  Case 14-28987         Doc 38      Filed 10/24/18 Entered 10/24/18 13:28:32                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/24/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
